IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. WR-11,332-04


EX PARTE DAVID ROYSTER, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 1977CR2835 IN THE 226TH JUDICIAL DISTRICT COURT
FROM BEXAR COUNTY


 Per curiam.

O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of robbery and
sentenced to life imprisonment. 
	On February 2, 2011, the trial court made findings of fact and conclusions of law addressing
only one of two grounds for review raised in Applicant's habeas application. The trial court
recommended that relief be denied.
	The trial court's findings did not fully address all fact issues necessary to the resolution of
both of the claims that were raised by Applicant.  Nonetheless, this Court has undertaken an
independent review of all the evidence in the record.  Therefore, based on the trial court's findings
of fact and conclusions of law as well as this Court's independent review of the entire record, we
deny relief.
 

Filed: March 9, 2011
Do not publish